

LOAN AND SECURITY AGREEMENT


This LOAN AND SECURITY AGREEMENT (“Agreement”), dated this ____ day of December,
2009 made by GLOBAL AXCESS CORP., a Nevada corporation (the "Debtor"), to
PROFICIO BANK, a Utah banking association (the "Secured Party").


PRELIMINARY STATEMENT.  Debtor has borrowed this date or will borrow hereafter
from Secured Party one million and NO/100 Dollars ($1,000,000.00) (the “Loan”),
which loan is evidenced by Debtor's Master Non-Revolving Line of Credit Note of
even date (the "LOC Note") and other agreements executed in connection therewith
including, without limitation, a UCC-1 Financing Statement (collectively
referred to with the LOC Note as the “Loan Documents”). Debtor desires to secure
the Loan Documents by granting to Secured Party, among other collateral, a
security interest in the personal property more particularly described herein,
and by agreeing to be bound by the terms hereof.


NOW, THEREFORE, in consideration of the premises and in order to induce Secured
Party to deal with Debtor and to make extensions of credit to Debtor pursuant to
the terms hereof, Debtor hereby agrees as follows:


SECTION       1.         Grant of Security.  Debtor hereby assigns and  pledges
to Secured  Party, and hereby grants to Secured Party a security interest in all
of Debtor’s right, title and interest in and to the following (the
“Collateral”):


A.        All present and future contract receivables and contract rights,
arising out of or in connection with the sale or lease of the Collateral funded
under the Loan Documents,  and


B.        Debtors ATM and DVD Rental Machines hereafter acquired with the
proceeds of the Loan, together with all accessories, parts, and accessions
located upon, attached to or used in connection with any such property or which
may at any time hereafter be placed in or added thereto; and


C.         All substitutions, replacements, and additions to any and all of the
Collateral; and


D.        All proceeds of any and all of the Collateral and, to the extent not
otherwise included, all payments under insurance (whether or not Secured Party
is the loss payee thereof), or any indemnity, warranty or guaranty, payable by
reason of loss or damage to or otherwise with respect to any of the Collateral;
and


E.         All leases, rentals, revenues, payments, repayments, income, charges,
monies, issues and profits relating to the foregoing.


SECTION       2.         Security for Obligations.  This Agreement secures the
payment of (i) all obligations of Debtor now or hereafter existing under the
Loan Documents, whether for principal, interest, fees, expenses, including but
not limited to attorneys' fees, or otherwise; (ii) all obligations of Debtor now
or hereafter existing under this Agreement, the Loan Documents, and any other
agreements securing the LOC Note, including any obligations of Debtor with
respect to the real and personal property pledged under the Loan Documents
(collectively, the “Collateral”); and (iii) all obligations of Debtor to Secured
Party (all such obligations of Debtor being the "Obligations").


SECTION       3.         Representations and Warranties.  Debtor represents and
warrants as follows:


A.        The financial information furnished to Secured Party in connection
with Debtor's application for this loan and in the financial statements
submitted to Secured Party is complete and accurate and Debtor has no
undisclosed direct or contingent liabilities.

 
 

--------------------------------------------------------------------------------

 

B.         Debtor has not incurred any debts, liabilities or obligations, and
has not committed itself to incur any debts, liabilities or obligations other
than (i) those disclosed to Secured Party in connection with its request for
this loan or shown on the financial statements submitted to Secured Party, and
(ii) those incurred in the ordinary course of business since the date of the
financial statements delivered to Secured Party.


C.        Debtor owns the Collateral free and clear of any lien, security
interest, charge or encumbrance except for the security interest created by this
Agreement or arising by operation of law.  No effective financing statement or
other instrument similar in effect covering all or any part of the Collateral is
on file in any recording office, and there are no judgments, liens, encumbrances
or other security interests outstanding against Debtor or any of its property
other than those disclosed to Secured Party in connection with its request for
this loan, and except such as may have been filed in favor of Secured Party to
this Agreement, or which will be terminated by reason of use of the loan
proceeds evidenced herein.


D.        This Agreement creates a valid, perfected, and enforceable security
interest in the Collateral, securing the payment of the Obligations, and all
filings and other actions necessary or desirable to perfect and protect such
security interest have been duly taken.


E.         No authorization, approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required either
(i) for the grant by Debtor of the security interest granted hereby or for the
execution, delivery or performance of this Agreement by Debtor or (ii) for the
perfection of or the exercise by Secured Party of its rights and remedies
hereunder.


F.         Debtor is a corporation duly formed, validly existing and in good
standing under the laws of the State of Nevada and has corporate power to borrow
from Secured Party and to execute and deliver the Loan Documents, and all
security agreements, and other agreements in connection therewith.


G.        The execution and delivery of the Loan Documents and this Agreement
have been duly authorized by all necessary corporate action and will not violate
any provision of (i) any law, rule, regulation, order, writ, judgment, decree,
determination or award having applicability to Debtor or (ii) Debtor's Articles
and/or Certificates of Incorporation or Bylaws or result in a breach of or
constitute a default under any indenture or bank loan or credit agreement or any
other agreement or instrument to which Debtor is a party or by which Debtor or
its property may be bound or affected, or require the approval of any indenture
trustee or an exemption from any governmental body or regulatory authority, and
Debtor is not in default under any such order, writ, judgment, decree,
determination, award, indenture, agreement or instrument.


H.        The Loan Documents and other agreements referred to herein when
executed and delivered by an authorized agent, shall constitute the valid and
legally binding obligations of Debtor, enforceable in accordance with their
respective terms.


I.          There are no actions, suits, or proceedings pending or threatened
against Debtor before any court or administrative agency, including without
limitation, any RICO Lien Act administrative action, which, if determined
adversely to Debtor, would have a material adverse effect on the financial
condition or operation of Debtor.


J.          No employee benefit plan established or maintained, or to which
contributions have been made, by Debtor which is subject to Part 3 of Subtitle
13 of Title I of the Employee Retirement Income Security Act of 1974, as amended
("ERISA"), had an "accumulated funding deficiency" (as such term is defined in
Section 302 of ERISA) as of the last day of the most recent fiscal year of such
plan ended prior to the date hereof, or would have had such an accumulated
funding deficiency on such day if such year were the first year of such plan to
which such Part 3 applied; and no material liability to the Pension Benefit
Guaranty Corporation has been incurred with respect to any such plan by Debtor.

 
 

--------------------------------------------------------------------------------

 

K.        Debtor has suffered no financial adverse change since the date of
submission to Secured Party of Debtor's loan application and supporting
financial information and Debtor knows of no circumstances threatened or pending
which would adversely affect such financial information.


L.         All federal, state and county tax returns related to Debtor and
Debtor's business, its assets, and employees have been properly and timely filed
and all taxes shown thereon have been timely paid and proper reserves have been
taken and properly accounted for on all financial reports of Debtor as to taxes
not yet due and payable.
 
SECTION       4.         Further Assurances.


A.        Debtor agrees that from time to time, at the expense of Debtor, Debtor
will promptly execute and deliver all further instruments and documents, and
take all further action, that may be necessary or desirable, or that Secured
Party may request, in order to perfect and protect any security interest granted
or purported to be granted hereby or to enable Secured Party to exercise and
enforce its rights and remedies hereunder with respect to any Collateral,
including, without limitation, executing and filing such financing or
continuation statements, or amendments thereto, and such other instruments or
notices, as may be necessary or desirable, or as Secured Party may request, in
order to perfect and preserve the security interests granted or purported to be
granted hereby.


B.         Debtor will, during the term of the Loan, furnish to Secured Party
the following financial reports and information:


i)          Debtor Financial Statements. Signed annual financial statements on
Debtor shall be submitted to Secured Party within thirty (30) days of each year
end, which statement shall be prepared in accordance with generally accepted
accounting principles.


ii)         Year End Audits.  Signed fiscal year audits on Debtor shall be
submitted to Secured Party within sixty (60) days from the date the audit is
released.


iii)         Tax Returns. Within thirty (30) days after filing, but in any case
within ninety (90) days of the standard filing date (including applicable
extensions), copies of all federal and state, as appropriate, income tax returns
on Debtor, including all schedules and accompanying materials.  Should an
extension be filed, the filing party shall provide Secured Party with a copy of
the extension request and proof of payment of the applicable tax liability
within 10 days of the filing deadline.


(iv)       Fiscal Year.  Debtor shall not change its fiscal year without the
express written consent of Secured Party.


C.        Debtor will reserve and keep in force all licenses, permits and
franchises necessary for the proper conduct of its business and will duly pay
and discharge all taxes, assessments and governmental charges upon Debtor or the
Collateral before the date on which penalties attach thereto, unless and to the
extent only that the same shall be contested in good faith and by appropriate
proceedings.


D.        Debtor will not without the prior written consent of Secured Party
being first obtained, (i) alter, through merger, consolidation, reorganization,
sale, purchase or distribution of substantial assets or otherwise, its current
legal and/or organizational make-up, voluntarily liquidate, in whole or in part,
dissolve or sell, lease, abandon or otherwise dispose of all or any substantial
portion of its properties or assets, or consolidate with, merge into, be a party
to any consolidation or merger with, or otherwise be a party to any
reorganization with, any corporation; (ii) be a party to any redemption or
recapitalization of its stock or be a party to any issuance of its stock,
including treasury shares; (iii) purchase stock or other intangible personal
property as an investment in any other business entity excluding publicly traded
securities; or (iv) enter into any leases relating to the Collateral.

 
 

--------------------------------------------------------------------------------

 

E.         Debtor will permit any representative or agent of Secured Party to
examine and, in their reasonable discretion, audit any or all of Debtor's books
and records when requested by Secured Party.  The cost of no more than one such
audit per year shall be borne by Debtor, unless an Event of Default shall have
occurred and be continuing hereunder.


F.         Debtor will immediately inform Secured Party of any material adverse
change in the financial condition of Debtor.


G.        Debtor will not (i) create, incur, assume or suffer to exist any new
indebtedness not in existence on the date hereof, without the prior written
consent of Secured Party being first obtained, except for trade credit and
accrued liabilities extended in the ordinary course of business, (ii) assume,
guarantee, endorse or otherwise become directly or contingently liable
(including without limitation liable by way of agreement, contingent or
otherwise, to purchase,  to provide funds for payment, to supply funds to or
otherwise to invest in Debtor or otherwise to assure any creditor against loss)
in connection with any indebtedness of any other person, except guaranties by
endorsement of negotiable instruments for deposit in the ordinary course of
business, or (iii) create, assume, incur or suffer to exist any indebtedness to
any other person or source whatsoever without the prior written consent of
Secured Party being first obtained, except in each such case:


(i)         debt created hereby or by this Agreement;


(ii)        debt secured by existing liens described in Section 3(c) hereof, if
any;


(iii)       debt secured by liens for taxes, assessments or governmental charges
or levies on its property if the same shall not at the time be delinquent or
thereafter can be paid without penalty, or are being contested in good faith and
by appropriate proceedings;


(iv)       imposed by law, such as carriers', warehousemen's and mechanic's
liens and other similar liens arising in the ordinary course of business;


(v)        trade credit and accrued liabilities incurred in the ordinary course
of business; and


(vi)       arising out of pledges or deposits under workmen's compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation.


H.        Without Secured Party's prior written consent in each instance, Debtor
shall not pledge, hypothecate, or in any way further encumber its assets.


I.          Debtor shall maintain a Debt Service Coverage Ratio of at least 1.25
to be tested quarterly upon receipt of Debtor’s financial information at the end
of each fiscal quarter.  Debt Service Coverage Ratio shall mean: as of the last
day of any calendar quarter, the ratio calculable by dividing (a) net income
plus depreciation, amortization and interest expense less withdrawals and
dividends, for the twelve month period immediately proceeding such date, by (b)
the current portion of long term senior debt (as defined under GAAP) and
Interest Expense.


J.          Debtor shall maintain a minimum Tangible Net Worth of $9,000,000.00,
which shall be tested at the end of each quarter.  Tangible Net Worth shall
mean: shareholders’ equity minus intangible assets (as categorized on the
Debtor’s balance sheet (for the avoidance doubt, “intangible assets” do not
include merchant contracts)) and Related Party Receivables.  Related Party
Receivables means all amounts due from related entities (including without
limitation affiliates, subsidiaries, shareholders and officers.

 
 

--------------------------------------------------------------------------------

 

K.        Debtor shall maintain a depository account with Secured Party.


L.         Debtor shall pay from time to time as the same shall become due and
payable, the full amount of all taxes of every nature and kind, including
without limitation, documentary stamp taxes and intangible taxes as well as all
of the tax-related interest and penalties due under the Loan Documents, and any
other indebtedness and liabilities in accordance with customary trade
practices.  Debtor further agrees to indemnify and hold Secured Party harmless
from and against any and all documentary stamp taxes, intangible taxes and
interest and penalties thereon assessed in connection with any loan transaction
subject to this Agreement.  Debtor shall pay when due all taxes, license fees,
assessments and other liabilities and charges, except as shall be contested in
good faith by appropriate proceedings being diligently prosecuted provided that
with respect to such contested matter, Debtor shall have created adequate
reserves against its possible liability thereunder; and provided, further, that
if Secured Party shall notify Debtor that in its reasonable opinion, by
non-payment of any such matters the Collateral or any part thereof will be
subject to immediate loss or forfeiture, any such taxes, assessments or charges
shall be promptly paid by Debtor.


M.       Debtor shall procure insurance insuring the Collateral against risks of
loss or damage, theft, business interruption insurance coverage, general
liability insurance coverage, and such other casualty as Secured Party may
reasonably require.  Each such policy shall name Secured Party as loss payee and
contain a clause or endorsement satisfactory to Secured Party that such policy
may not be cancelled or altered and Secured Party may not be removed as loss
payee without at least thirty (30) days' prior written notice to Secured Party.
 In all events, the amounts of such insurance coverages shall conform to prudent
business practices and shall be in such minimum amounts that Debtor will not be
deemed co-insurers under applicable insurance laws, regulations, policies or
practices.  Debtor hereby assigns and grants to Secured Party a security
interest in any and all proceeds of such policies insuring the Collateral and,
upon the occurrence of an event of Default and continuously thereafter,
authorize each insurance company to pay all such proceeds directly and solely to
Secured Party and not to Debtor and Secured Party jointly.


N.        Debtor shall immediately notify Secured Party in writing upon the
happening, occurrence, or existence of any event of Default, or any event or
condition which with the passage of time or giving of notice, or both, would
constitute an Event of Default, and shall provided Secured Party with a detailed
statement by a responsible officer of Debtor, of all relevant facts and the
action being taken or proposed to be taken by Debtor with respect to remedying
the Event of Default.


O.        Debtor shall give Secured Party prompt written notice of any action,
suit or proceeding at law or in equity or before any governmental
instrumentality or other agency, including any investigation by any governmental
instrumentality or any other agency, the outcome of which might adversely affect
the operations or financial condition of Debtor.


P.         Debtor shall comply with all laws, rules, ordinances, and regulations
to which it may be subject promulgated by any governmental authority and
applicable to Debtor, unless contested by Debtor as permitted by law.


Q.        Debtor shall provide Secured Party with thirty (30) or more days prior
written notice of the nature of any intended change in it legal or trade name or
the location of any facility where any of the Collateral may be located and when
such change or use shall become effective.


R.         Debtor shall provide Secured Party within ten (10) days of release,
any press release issued by Debtor, regardless of medium.

 
 

--------------------------------------------------------------------------------

 

SECTION       5.         Transfers and Other Liens.  Debtor shall not:


A.        Sell, assign (by operation of law or otherwise) or otherwise dispose
of any material portion of the Collateral (except for the sale of inventory at
usual prices in the ordinary course of business).


B.        Create or suffer to exist any lien, security interest or other charge
or encumbrance upon or with respect to any of the Collateral to secure debt of
any person or entity, except for the security interest created by this
Agreement.


C.        Notwithstanding the provisions of paragraph (A) above, if any item of
personal property constituting a part of the Collateral becomes inadequate,
obsolete, worn out, unsuitable, undesirable or unnecessary or should be
replaced, Debtor may remove such item provided that Debtor shall either:


 
i.
Prior to or simultaneously with such removal, substitute and install as part of
the Collateral, property having equal or greater value (but not necessarily the
same function in the operation of the Collateral), which such substituted
property shall be free from all liens and encumbrances and shall become part of
the Collateral; or



 
ii.
In the case of removal of property without substitution, promptly pay to Secured
Party an amount equal to (a) the proceeds of such sale or the scrap value
thereof, if the removed property is sold or scrapped, or (b) if the removed
property is used as a trade-in for property not to be installed as part of the
Collateral, the trade-in credit received by Debtor.



Debtor shall apply monies under subsection (c)(ii) to the payment of the
outstanding principal balance under the note executed in connection with the
advance to purchase the Collateral, as provided therein.  In addition, Debtor
shall reduce the note executed in connection with the advance to purchase the
same Collateral by an amount, if any, equal to the difference between the
payments, paid on such note, and the value of the Collateral as carried on the
books of Secured Party.


SECTION       6.         Secured Party Appointed Attorney-in-Fact.  Debtor
effective upon the occurrence and during the continuance of an Event of Default
hereby irrevocably appoints Secured Party Debtor's attorney-in-fact, with full
authority in the place and stead of Debtor and in the name of Debtor, Secured
Party or otherwise, from time to time in Secured Party's reasonable discretion,
to take any action and to execute any instrument which Secured Party may deem
reasonably necessary or advisable to accomplish the purposes of this Agreement
(subject to the rights of Debtor under Section 7), including, without
limitation:


 
i.
to ask, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral,



 
ii.
to receive, endorse, and collect any drafts or other instruments, documents and
chattel paper, in connection with clause (i) above, and



 
iii.
to file any claims or take any action or institute any proceedings which Secured
Party may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce the rights of Secured Party with respect to
any of the Collateral.


 
 

--------------------------------------------------------------------------------

 

SECTION       7.         Secured Party May Perform.  If Debtor fails to perform
any agreement contained herein, Secured Party may itself perform, or cause
performance of, such agreement, and the expenses of Secured Party incurred in
connection therewith shall be payable by Debtor under Section 12(B).


SECTION       8.         Secured Party's Duties.  The powers conferred on
Secured Party hereunder are solely to protect its interest in the Collateral and
shall not impose any duty upon it to exercise any such powers.  Except for the
safe custody of any Collateral in its possession and the accounting for monies
actually received by it hereunder, Secured Party shall have no duty as to any
Collateral or as to the taking of any necessary steps to preserve rights against
prior parties or any other rights pertaining to any Collateral.


SECTION       9.         Leases.  Debtor acknowledges that in consideration of
Secured Party making a loan evidenced by the Loan Documents, Debtor hereby
transfers, assigns, delivers, and grants a security interest to Secured Party in
all of the right, title, and interest of Debtor in and to:  (i) all leases,
subleases, and any other agreements, whether written or oral, hereinafter
existing with respect to any portion or portions of the Collateral; (ii) all
rents and other payments of every kind due or payable and to become payable to
Debtor by virtue of any lease of the Collateral; (iii) all books and records
relating to leases of the Collateral; and (iv) all proceeds of any of the
Collateral.


This Agreement constitutes an absolute and present assignment of all rentals,
income and other revenues payable under or derived from any and all leases
concerning the Collateral, subject only to the conditional license granted by
the Secured Party to the Debtor to collect such rentals, income and revenues
during such time as no Event of Default shall have occurred hereunder.


Debtor shall not enter into any lease of all or any part of the Collateral
subsequent to the date hereof except with the prior written consent of Secured
Party and pursuant to lease terms in form and substance satisfactory to the
Secured Party.


Debtor will perform, fulfill, comply with and observe each and every covenant,
agreement and condition to be performed, fulfilled, complied with and observed
by the Debtor as lessor under any lease of the Collateral, and will not suffer
or permit any default of the Debtor as lessor thereunder to occur (except
defaults which are duly cured within the time provided in a lease for the curing
thereof).


Debtor shall not, and shall not have the right or power to, as against the
Secured Party without its consent, cancel, terminate, abridge or modify any
lease, except under commercially reasonable terms and conditions, or accept a
surrender thereof or accept prepayments of installments of rent or other sums
due or to become due thereunder.


SECTION       10.       Events of Default.  The occurrence of any of the
following events shall constitute an event of default (“Events of Default”):


A.        Failure to pay within ten (10) days after the same shall become due
any portion of the Obligations, including, but not limited to, any principal or
interest due under the Loan  Documents or other instrument evidencing the
Obligations; or


B.         Failure by Debtor to comply with or perform any provision of this
Agreement, the Loan Documents, or any provision of any document contemplated by
or delivered in connection with this Agreement, on its part to be complied with
or performed which such failure is not cured within ten (10) days after notice
thereof is delivered to Debtor; or


C.        Any representations or warranties made or given, or to be made or
given, by Debtor in this Agreement, or in any certificate, agreement, guaranty,
instrument or statement contemplated by or made or delivered in connection with
this Agreement, shall have been incorrect, false or misleading in any material
respect when made; or

 
 

--------------------------------------------------------------------------------

 

D.        Breach, or a violation of, any covenant of Debtor made or given in
connection with this Agreement that is not cured within ten (10) days after
notice thereof is delivered to Debtor or any indenture, bank loan or credit
agreement or any other agreement or instrument to which Debtor is a party or by
which Debtor or its property may be bound or affected that is not cured within
the cure period provided therein; or


E.         Subjection of the Collateral, or any part thereof, to attachment,
levy of execution or other judicial process; or


F.         The revocation, withdrawal, material modification or withholding of
any license, consent or approval of any governmental body or other regulatory
authority or agency required for the consummation of any transaction
contemplated by this Agreement or any other agreement between Debtor and Secured
Party, or the happening of any other event whereby such license, consent or
approval shall lapse or otherwise not be in full force and effect; or


G.        The default or the occurrence of an event, which with notice and
passage of time would constitute a default under any agreement between Debtor
and Secured Party, or between any Guarantor or Corporate Guarantor and Secured
Party that is not cured within the cure period provided therein; or


H.        A default, event of default, or event, which with notice and passage
of time would constitute a default or event of default, under any material lease
or other agreement between Debtor and any other party which has not been cured
within any applicable cure period; or


I.          Failure of Debtor to maintain:  (i) the Debt Service Coverage Ratio
as set forth in Section 4(I), (ii) the minimum Tangible Net Worth as set forth
in Section 4(J), and (iii) a depository account with Secured Party as set forth
in Section 4(K).


SECTION       11.       Remedies.  If any Event of Default shall have occurred
and be continuing, Secured Party may exercise all rights and remedies set forth
in the Loan Documents, and, in addition to other rights and remedies provided
for herein or  otherwise available to it, all the rights and remedies of a
secured party on default under the Uniform Commercial Code as adopted by the
State of Florida (the "Code") (whether or not the Code applies to the affected
Collateral).


SECTION       12.       Indemnity and Expenses.


A.        Debtor agrees to indemnify Secured Party against any and all claims,
losses and liabilities growing out of or resulting from this Agreement
(including, without limitation, enforcement of this Agreement), except claims,
losses or liabilities resulting from Secured Party's gross negligence or willful
misconduct.


B.         Debtor will upon demand pay to Secured Party the amount of any and
all reasonable expenses, including the reasonable fees and disbursements of its
counsel and of any experts and agents, which Secured Party may incur in
connection with (i) the administration of this Agreement, (ii) the custody,
preservation, use or operation of, or the sale of, collection from, or other
realization upon, any of the Collateral, (iii) the exercise or enforcement of
any of the rights of Secured Party hereunder or (iv) the failure by Debtor to
perform or observe any of the provisions hereof.


SECTION       13.       Waiver of Jury Trial.  No party to this Agreement or any
assignee, successor, heir or legal representative of a party shall seek a jury
trial in any lawsuit, proceeding, counterclaim or any other litigation procedure
based upon or arising out of this Loan and Security Agreement, any related
agreement or instrument, any other collateral for the indebtedness secured
hereby or the dealings or the relationship between or among the parties hereto
or thereto, or any of them.  No party will seek to consolidate any such action,
in which a jury trial has been waived, with any other action in which a jury
trial cannot or has not been waived.  The provisions of this paragraph have been
fully negotiated by the parties hereto, and these provisions shall be subject to
no exceptions.  No party has in any way agreed with or represented to any other
party that the provisions of this section will not be fully enforced in all
instances.

 
 

--------------------------------------------------------------------------------

 

SECTION       14.       Amendments.  No amendment or waiver of any provision of
this Agreement nor consent to any departure by Debtor herefrom, shall in any
event be effective unless the same shall be in writing and signed by Secured
Party, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.


SECTION       15.       Addresses for Notices.  All notices and other
communications provided for hereunder shall be in writing (including email and
telegraphic communication) and, if to Debtor, mailed or telegraphed or delivered
to it, addressed to 7800 Belfort Parkway, #165, Jacksonville, Florida 32256,
Attn: George A. McQuain, if to Secured Party mailed or delivered to it,
addressed mailed or delivered to 10151 Deerwood Park Boulevard, Building 200,
Suite 105, Jacksonville, Florida 32256, Attn: Joseph D. Sistare, III,
(csitare@proficiobank.com) or as to either party at such other address as shall
be designated by such party in a written notice to each other party complying as
to delivery with the terms of this Section.  All such notices and other
communications shall, when mailed or telegraphed, respectively, be effective
when deposited in the mails or delivered to the telegraph company, respectively,
addressed as aforesaid.


SECTION       16.       Governing Law; Terms.  This Agreement shall be governed
by and construed in accordance with the laws of the State of Florida.


SECTION       17.       Security for Other Obligations.  This Agreement stands
and is security for any and all notes, liabilities, obligations, direct or
contingent and of whatsoever kind or description, of Debtor, or one or more of
them if more than one Debtor, to Secured Party, whether as maker, endorser,
surety, guarantor or otherwise, and whether those notes, liabilities and
obligations, or any of them, of Debtor, or one or more of them if more than one
Debtor, be now in existence or accrue or arise hereafter, or be now owned or
held by Secured Party or be acquired hereafter, to include notes, liabilities
and obligations owing by Debtor, or one or more of them if more than one Debtor,
jointly with third persons, it being the intent and purpose of Debtor, and each
of them if more than one, to secure by this Agreement, all notes, claims,
demands, liabilities, and obligations (whether or not otherwise secured) that
Secured Party may have, hold or acquire at any time during the life of this
Agreement against Debtor, or one or more of them if more than one Debtor,
provided that all such notes, claims, demands, liabilities and obligations
secured by this Agreement must be incurred or arise or have come into existence
either on or prior to the date of this Agreement, or within the period of twenty
(20) years from the date of this Agreement.  It is expressly understood and
agreed that Secured Party in its dealings in the future with any of the notes,
liabilities and obligations of Debtor, or one or more or all of them if more
than one Debtor, intends to rely upon, and will rely upon, the provisions of
this paragraph.


SECTION       18.       Advances Under Note.  Lender agrees that it shall make
advances under the LOC Note (“each an “Advance”) to Debtor up to $1,000,000 in
the aggregate as requested by Debtor from time to time, subject and pursuant to
the terms of this Agreement and the LOC Note.  Debtor acknowledges that prior to
Secured Party’s obligation to advance funds pursuant to the Loan Documents,
Debtor shall:  (a) present to Secured Party a detailed purchase order including
the cost, quantity, and description of each ATM or DVD rental machine being
purchased; (b) present a list of installation locations for each machine being
purchased; (c) if used machines are being purchased, present an appraisal, dated
no more than sixty (60) days prior to the date of request for such advance, of
the fair market value of the used machines; (d) execute such documents as are
required by Secured Party to perfect a security interest in accordance with
Secured Party’s underwriting guidelines, and such other matters as are requested
by Secured Party; (e) present to Secured Party a list of serial numbers and
model numbers for each machine being purchased; and (f) provide Secured Party
with proof that all machines being purchased are free of all liens.  Debtor
acknowledges that the amounts advanced as to all purchases hereunder shall not
exceed $1,000,000.00 and as to any individual machine purchased hereunder,
advances shall not exceed: (i) seventy-five percent (75%) of the purchase price
of new machines; and/or (ii) seventy-five percent (75%) of the appraised fair
market value of such machine not to exceed the purchase price of such machines.

 
 

--------------------------------------------------------------------------------

 

SECTION       19.       Terms of Loan Repayment.  Each Advance made under the
LOC Note shall be repaid in thirty six (36) equal and consecutive monthly
installments of principal, plus interest thereon.  Each payment shall be due and
payable monthly commencing on the fifth (5th) day of the next consecutive
calendar month following the date of each Advance and continuing on the same day
of each and every month thereafter.


SECTION       20.       Use of Proceeds.  Advances made under the Loan Documents
shall be used solely for the purchase of ATM and DVD rental machines to be
placed with Debtors existing clients.


SECTION       21.       Origination Fee.  Debtor acknowledges that it shall pay
to Secured Party an origination fee of $5,000.00 (the "Origination Fee").  The
Origination Fee shall be paid on a pro rata basis based on the amount of each
advance under the Loan Documents.  Such payment shall be due at the time of each
advance.  In the event no advance is made under the Loan Documents within 12
months from the date hereof, Debtor shall immediately pay to Secured Party,
$2,500.00 of the Origination Fee.


IN WITNESS WHEREOF, Debtor has caused this Agreement to be duly executed and
delivered by its officer thereunto duly authorized as of the date first above
written.


Signed and acknowledged in the
 
GLOBAL AXCESS CORP., a,
 
presence of:
 
Nevada corporation
           
   
                 
   
 
By:
   
 
Witness Print Name
 
Name: 
   
     
Its:
   
 
   
                 
   
       
Witness Print Name
       


 
 

--------------------------------------------------------------------------------

 


   
 
PROFICIO BANK, a
     
Utah banking corporation
 
   
       
Witness Print Name
           
By: 
   
 
   
   
Joseph D. Sistare, III
     
Its:
Vice-President
 
   
       
Witness Print Name
       



STATE OF GEORGIA
COUNTY OF ______________


This instrument was acknowledged before me this ___ day of December, 2009, by
_________________, as ______________ of Global Axcess Corp., a Nevada
corporation, on behalf of said corporation, who is personally known to me or who
has produced ______________________________________ as identification.


   
 
Notary Public, State of Georgia at Large
 
My Commission Expires:
 



STATE OF GEORGIA
COUNTY OF __________


This instrument was acknowledged before me this ___ day of December, 2009, by
Joseph D. Sistare, III, as Vice President, of Proficio Bank, a Utah banking
corporation, on behalf of said corporation, who is personally known to me or who
has produced ____________________________ as identification.


   
Notary Public, State of Georgia
My Commission Expires:


 
 

--------------------------------------------------------------------------------

 
 